Citation Nr: 0736651	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
March 1946.  According to his separation qualification 
record, he flew combat missions in the European Theatre in 
World War II in a "Heavy Bomber B-24."  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied entitlement to the 
benefit currently sought on appeal.  The veteran testified at 
a personal hearing at the RO before the undersigned Veterans 
Law Judge in August 2007.  At the hearing, a motion was made 
and granted to advance this case on the Board's docket. 


FINDING OF FACT

It is as least as likely as not that the veteran has 
experienced tinnitus continuously since service, when he 
sustained significant noise exposure as a member of a bomber 
crew engaged in combat with the enemy.  


CONCLUSION OF LAW

Tinnitus was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran seeks service connection for tinnitus, which he 
contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. § 1101; 38 C.F.R. § 3.303 
(2007); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If the disorder is not chronic in service, it will still be 
service connected if the disorder is observed in service or 
an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).   

In the case of any veteran who engaged in combat with the 
enemy in active military service during a period of war, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury of 
disease, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The medical evidence establishes that the veteran has a 
current diagnosis of tinnitus.  See VA examination dated in 
October 2004.  Additionally, at his hearing before the 
undersigned, the veteran testified as to the symptoms that he 
experienced.  In particular, the veteran reported visiting a 
physician with complaints of tinnitus sometime within a year 
after separation, and having been told no treatment was 
available.  As such, he did not pursue this problem medically 
for many years.    

Taken as a whole, the veteran's testimony is competent to 
establish that he experienced tinnitus in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are competent to testify as to in-
service experiences and symptoms).  It is also found to be 
credible.  From his original claim through his hearing 
testimony, the veteran has conveyed the nature of his 
symptoms and their onset in service.  His service record 
confirms that he served as an armorer gunner in a bomber 
squadron.  His battles and campaigns included the Ardennes, 
Central Europe, Northern France, the Rhineland, and Rome 
Arno.  Thus, given the veteran's combat-incurred noise 
exposure and his competent and credible testimony, the 
evidence adequately establishes that he had symptoms of 
tinnitus in service.  38 U.S.C.A. § 1154(b).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  In 
that regard, the veteran has testified that his tinnitus is 
very bothersome to him.  He further noted that he had 
experienced the head noise ever since service.  See 38 C.F.R. 
§ 3.303(b) (2007).  He also testified as to his lack of 
significant post-service noise exposure.  He worked in a 
store in New York, New York, for many years, but did not have 
significant noise exposure in that post.  As confirmed by the 
May 1994 private doctor's statement, the veteran sought 
treatment then for a hissing noise in his head; however, he 
accurately was told that there was no appropriate treatment 
available, so again he sought no further medical advice on 
the subject.  In July 2004, a private physician assistant 
confirmed that his tinnitus had developed over the years and 
may be attributable to noise exposure in service.  While the 
Board is aware of the VA examination opinion that tinnitus 
may not have presented in the manner that it did in the 
veteran's medical history, this evidence does not arise to 
the "clear and convincing" level required to refute the 
claim under 38 U.S.C.A. § 1154(b).

Given the nature of the disability at issue, and particularly 
that it is a highly subjectively experienced disability and 
that the veteran was told he was without available treatment, 
the Board must rely on the testimony of the veteran as to its 
presence both in service and since.  As the veteran's 
testimony has been found to be both competent and credible on 
that matter, and as no intercurrent causes have been 
identified, the Board finds that there has been a continuity 
of the veteran's symptomatology since service; therefore, 
according the veteran the benefit of the doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1154(b), 5107.

As a final matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2007).  As discussed above, the Board 
finds that service connection for tinnitus is warranted; 
therefore, a full discussion of whether VA met these duties 
is not needed.  It is important to note, however, that the 
AOJ provided the veteran with notice regarding the initial 
disability rating and effective date elements of the claim in 
March 2006, consistent with current case law. 


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


